Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application

Claims 26, 27, 29, 30, 34, 37-42, 44, 45, 55-60 and 62 are pending in the application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which 
are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 26, 27, 29, 30, 34 and 37-42, drawn to a method of modulating the methylation of one or more genomic sequences in a cell comprising introducing into the cell a. a catalytically inactive site specific nuclease fused to an effector domain having methylation or demethylation activity; and b. a guide sequence or a nucleic acid that encodes a guide sequence, thereby modulating the methylation of one or more genomic sequences in a cell.
Group II, claim 44, drawn to an isolated modified cell produced by the method of claim 26.

Group III, claim 45, drawn to a method of treating a patient in need thereof, the method comprising administering a modified cell according to claim 44 to a patient in need of such cells.



Group V, claim 62, drawn to a method of treating a patient in need thereof, the method comprising administering to the patient: a. a nucleic acid that encodes a polypeptide comprising a catalytically inactive site specific nuclease fused to an effector domain having methylation activity; b. a guide sequence or a nucleic acid that encodes a guide sequence.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The Groups I-V lack unity of invention because even though the inventions of these groups require a method of modulating the methylation of one or more genomic sequences in a cell comprising introducing into the cell a. a catalytically inactive site specific nuclease fused to an effector domain having methylation or demethylation activity; and b. a guide sequence or a nucleic acid that encodes a guide sequence, thereby modulating the methylation of one or more genomic sequences in a cell, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jaenisch et al. (US Patent Application Publication No. US 2016/0186208, see IDS).  
Jaenisch et al. teach a method of modifying (modifying one or more gene sequences; paragraphs [0119], [0120]) one or more genomic sequences (genome editing; paragraphs [0040], [0046]) in a cell (paragraph [0088]) comprising introducing into the cell (Cas nuclease variants introduced into a cell; abstract; paragraphs [0084], [0085]); 

b. one or more guide sequences (guide RNA (sgRNA) co-injected into mice; paragraphs [0046], [0244], [0288]), thereby modifying one or more genomic sequences in the cell (paragraphs [0040], [0046], [0119], [0120]), thereby resulting in modulation of methylation of one or more genomic sequences in a cell, which meets the limitation of claim 26, and thus, the shared technical feature of the groups is not a “special technical feature”, unity of invention between the groups does not exist.

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on Mon-Fri 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JAE W LEE/
Examiner, Art Unit 1656



/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656